Title: John Adams to the president of Congress, 13 May 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague May 13. 1784
        
        Since my last Arrival in Holland, I have not transmitted to Congress, the Details of the Politicks of this Court and Nation, nor of those neighbouring Courts which are exciting disputes with it. Mr Dumas has been in the Habit and Train of that History and I have not thought fit to interrupt him: But if I Should reside here regularly, the whole Business of the Mission will of Course go through my Hands. I therefore wish to know in what Light I am to consider this Gentleman, and what Relation he is to Stand in to me. I wish it for the Government of my own Conduct, and still more from Regard to him, whom I esteem as a very worthy Man, and one who has for a Course of Years, been indefatigable in the service of the United States, and who is not adequately rewarded or Supported by the Pittance which is allowed him. But what is more disagreable, he has never had any Character or Commission from Congress, and one knows not what to call him whether Secretary or Agent,— I cannot ask him to act as my private secretary which is really much beneath him, although he is ever ready to assist me, in all Things
        I Should be happy to know the Pleasure of Congress in this respect, and to receive their Instructions from time to Time, in all things which relate to the United Netherlands, which I shall endeavour to execute to the best of my Power.
        Inclosed is another Copy of the Project of a Treaty with Prussia, which I transmitted to Paris to Mr Franklin and Jay and have received back again from them with their Approbation, excepting the few Corrections and Inquiries, marked upon it, by those Ministers. The King will Send a Full Power probably to Mr De Thulemeier. and I should be happy to know the Pleasure of Congress
        With great Respect I have the Honour / to be, Sir, your most obedient / and most humble servant
        
          John Adams
        
       